DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed 4/13/2021. As directed by amendment: Claims 1-6, 10-18, 21-30 are pending in this application, Claims 26-30 are withdrawn, Claims 7-9, 19, and 20 are canceled, Claims 1, 6, 15, and 18 are amended, and no new claims have been added.
Applicant’s amendments to the specification and drawings have overcome each and every objection to the specification and drawings previously set forth in Non-Final Office Action mailed 1/15/2021.
Response to Arguments
Applicant’s argument, see pages 14-17 of Applicant Arguments/Remarks Made in Amendment, filed 4/13/2021, with regards to the rejection of claims 5 and 17 under 35 U.S.C. § 112(b) has been fully considered and is found persuasive. The 35 U.S.C. § 112(b) rejection of claims 5 and 17 have been withdrawn.
Applicant’s argument, see pages 18-21 of Applicant Arguments/Remarks Made in Amendment, filed 4/13/2021, with regards to rejection of claims 1-5, 7-17, and 19-25 under 35 U.S.C. § 103, has been fully considered and is found persuasive with regards to the lack of a proper analysis of MPEP § 2144.04 and Sinclair & Carroll Co. V. Interchemical Corp. However, Examiner’s secondary rationale (See pages 20-21 and 22 of Non-Final Rejection dated 1/15/2021) for why a person having ordinary skill in the art would have predictably arrived at the 
Also, the Examiner does not agree with Applicant’s interpretation of paragraph [0024] of Ingalls et al. (US 2016/0121077; hereinafter Ingalls). Applicant argued the following on the bottom of page 19:

And regardless of the corrosion resistance of gold, Ingalls notably does not contemplate the metal coating 34 of gold or any other metal over the woven wire braid 12 to prevent corrosion of the wire of the wire braid 12. (See Ingalls, para. [0024].)

However, Ingalls does teach that other metals are contemplated to comprise the coating. Ingalls teaches “other metals in the coating 34 could also provide enhancements to the torqueability.” Ingalls then goes on to list three metals (e.g. silver, copper, and gold) with support on why they are beneficial to include within the coating (i.e. low cost hypo-allergenic options for silver and copper while gold provides corrosion resistance and biocompatibility). Therefore, the coating 34 taught by Ingalls could include the metal of gold for the purposes of corrosion resistance and/or biocompatibility.
Nonetheless, in view Applicant’s amendments, see claims dated 4/13/2021, the rejection of claims 1-25 under 35 U.S.C. § 103 are withdrawn. Upon further consideration, a new 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 10 – 18, and 21 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al. (U.S. 2016/0287758; hereinafter “Thiagarajan”) in view of Ingalls et al. (U.S. 2016/0121077; hereinafter “Ingalls”) and Sioshansi et al. (W.O. 95/18637; hereinafter “Sioshansi”).
With regards to claim 1, Thiagarajan discloses an antimicrobial catheter assembly (Fig. 1, #10), comprising: 
a hub (Fig. 1, #16) including at least one hub lumen (Fig. 2, #40) defining a corresponding hub portion of a fluid pathway (See [0028] “provides one or more fluid pathways”) through the catheter assembly; 
a catheter tube (Fig. 1, #12) connected to the hub (Fig. 1, #16), the catheter tube including at least one catheter-tube lumen (Fig. 9, #14) defining a corresponding catheter-tube portion of the fluid pathway (See [0027] “configured for passage of fluids therein” and Fig. 1) through the catheter assembly;
at least one extension leg (See Fig. 1, #18) connected to the hub (Fig. 1, #16), the at least one extension leg including an extension-leg lumen (See [0028] “each extension leg #18 defines 
and a non-eluting antimicrobial coating (See Fig. 12, #42 and #104) on an internal surface (See [0031] “the interior surfaces of the fluid pathways”) of the catheter assembly, 
an external surface (See [0042] “external surfaces of the bifurcation hub can also be coated”) of the catheter assembly, 
or both the internal and external surfaces (See [0042] “external and/or internal surfaces of the tapered portion”) of the catheter assembly, the antimicrobial coating being a composite of layers (See Fig. 12, #42 and #104) including a copper-based layer (Fig. 12, #42) between an outer corrosion-preventing layer (See Fig. 12, #104, and [0036] “to prevent tarnishing”) and the internal or external surface (Fig. 12, #100 which based on the specification could be an internal or external surface see [0042]) of the catheter assembly.
Thiagarajan is silent with regards to the outer corrosion-preventing layer comprising a corrosion-resistant metal.
However, Ingalls teaches an outer corrosion-preventing layer (Fig. 5, #34) comprising a corrosion-resistant metal (See [0024] “other metals in the coating 34…gold is a coating metal that is particularly considered for its corrosion resistance and biocompatibility”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial catheter of Thiagarajan with the teaching of Ingalls such that the outer corrosion-preventing layer comprises a corrosion-resistant metal such as gold. One of ordinary skill in the art would have been motivated to make this modification, because gold is well known for its biocompatibility (See [0024] Ingalls) with the human body.
The antimicrobial catheter of Thiagarajan modified in view of the teaching of Ingalls will hereinafter be referred to as the antimicrobial catheter of Thiagarajan and Ingalls.
The antimicrobial catheter of Thiagarajan and Ingalls is silent with regards to there being an inner adhesion-promoting layer over the internal or external surface of the catheter assembly.
Sioshansi teaches an inner adhesion-promoting layer (See page 13, lines 4 – 14 “layer of titanium atoms 616…the layer of titanium atoms form an adhesion-promoting layer”) over the internal or external surface (See Fig. 6C, #622, where the adhesion-promoting layer #616 is over the internal or external surface of the catheter assembly #622) of the catheter assembly.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial coating of the antimicrobial catheter of Thiagarajan and Ingalls with the teachings of Sioshansi such that the antimicrobial coating of Thiagarajan includes an adhesion-promoting layer between the copper-based layer and the internal or external surface of the catheter assembly. One of ordinary skill in the art would have been motivated to make this modification, in order to enhance the bactericidal/fungicidal properties of a tissue interfacing a surface (See page 6, lines 25 – 32 of Sioshansi) by exploiting the superior adhesion properties of titanium (See page 13, lines 4 – 14 of Sioshansi) such that an antimicrobial metal like copper properly adheres to the surface of the catheter. Sioshansi teaches that the titanium layer improves the adhesion of an antimicrobial metal (including specifically copper) to a surface of a catheter, and that the term “antimicrobial metal” refers to atoms or molecules which exhibit antimicrobial properties, wherein such metals include chromium, zirconium, aluminum, nickel, tungsten, molybdenum, tantalum, platinum, palladium, iridium, gold, silver, mercury, copper, zinc, cadmium, and alloys and compounds thereof. The modification of the antimicrobial coating of the antimicrobial catheter of Thiagarajan and Ingalls 
The antimicrobial catheter of Thiagarajan and Ingalls modified in view of the teachings of Sioshansi will hereinafter be referred to as the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi.
With regards to claim 2, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, however Thiagarajan is silent with regards to the adhesion-promoting layer including an adhesion-promoting metal.
Nonetheless, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches that the adhesion-promoting layer (See the rejection of claim 1 and the modification to incorporate an adhesion-promoting layer of Sioshansi) includes an adhesion-promoting metal (See the rejection of claim 1 where Sioshansi teaches an adhesion-promoting layer including an adhesion-promoting metal of titanium). 
With regards to claim 3
With regards to claim 4, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 2, but Thiagarajan is silent with regards to the adhesion-promoting metal being selected from gold, palladium, and titanium. 
Nonetheless, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches that the adhesion-promoting metal is selected from gold, palladium, and titanium (See rejection of claim 1 and the modification to incorporate the adhesion-promoting layer of Sioshansi, wherein Sioshansi teaches the adhesion-promoting layer to be titanium.)
With regards to claim 5, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, and Thiagarajan teaches that the copper-based layer (See Fig. 12, #42) is copper (See [0031] “the coating 42…includes copper” and [0048] “The amount of copper-containing substance by mass can vary in one embodiment between about 1% to about 40%, though other percentages can be utilized according to need and desired outcome.”). However, Thiagarajan is silent with regards to the copper-based layer being substantially pure copper, a copper alloy of copper and gold, palladium, zinc, or tin, or a copper matrix composite of copper and tungsten.
Nonetheless, Sioshansi teaches a copper-based layer that is substantially pure copper, a copper alloy of copper and gold, palladium, zinc, or tin, or a copper matrix composite of copper and tungsten (See page 6 lines 25 – 32 “such metals include…palladium…gold…copper…and alloys and compounds thereof”. Sioshansi teaches that an antimicrobial metal could be any of the listed metals; wherein one of the listed metals is copper. Sioshansi teaches that any of the listed metals could be combined with another metal to create alloys and compounds thereof, which further suggests that the listed metals are pure and that alloys of the listed metals could be 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi with a further teaching of Sioshansi such that the copper based layer is substantially pure copper, a copper alloy of copper and gold, palladium, zinc, or tin, or a copper matrix composite of copper and tungsten. One of ordinary skill in the art would have been motivated to make this modification, as Thiagarajan is silent with regards to what other percentages of copper-containing substance by mass could be used.
In addition, it would have been further obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi with a further teaching of Sioshansi such that the copper based layer is substantially pure copper, a copper alloy of copper and gold, palladium, zinc, or tin, or a copper matrix composite of copper and tungsten. One of ordinary skill in the art would have been motivated to make this modification, as treating a catheter with a substantially nonleaching antimicrobial metal enhances the bactericidal/fungicidal properties of a tissue interfacing surface wherein palladium, gold, copper, and alloys and compounds thereof are antimicrobial metals (See Sioshansi Page 6, line 25-32).
With regards to claim 6
Nonetheless, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches a corrosion-preventing layer (See rejection of claim 1 where the corrosion-preventing layer of Sioshansi is modified in) including a corrosion-resistant metal selected from gold (See the rejection of claim 1 above where Sioshansi teaches [0024] “gold is a coating metal that is particularly considered for its corrosion resistance”, where gold could be one of “the other metals in the coating 34”), palladium, and titanium.
With regards to claim 10, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the internal surface (See [0031] “internal surfaces”) of the catheter assembly including the hub lumen (See Fig. 2, where the coating #42 is located on the internal surface of the hub lumen #40) defining the corresponding hub portion of the fluid pathway (See Fig. 2) through the catheter assembly.
With regards to claim 11, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the internal surface (See [0044] “the coating 42 can be applied to…inner surface 58 of the tubing…” and Fig. 6) of the catheter assembly including the extension-leg lumen (See [0028] “each extension leg 18 defines a fluid-carrying lumen”) defining the corresponding extension-leg portion of the fluid pathway through the catheter assembly.
With regards to claim 12, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the external surface (See [0044] “the coating 42 can be applied to an outer surface…of the tubing of the extension legs”) of the 
With regards to claim 13, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the external surface (See [0042] “the external surface of the tapered portion 24… is shown with the coating 42 thereon”) of the catheter assembly including an abluminal surface of a transcutaneous region (See [0042] “the tapered portion 24 is also referred to herein as a “transcutaneous region”…”) of the catheter tube.
With regards to claim 14, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 1, and Thiagarajan further teaches that at least one Luer connector (Fig. 1, #19) connected (See Fig. 1 for connection) to the extension leg (Fig. 1, #18), the antimicrobial coating (See Fig. 12, #42 and #104) on the internal surface (See [0043] “the luer connector 19 can include the coating 42 on…an inner surface 48 of the connector”) of the catheter assembly including an internal surface of the Luer connector in fluid communication with the fluid pathway (See Fig. 6 for the fluid pathway), an external surface (See [0043] “the luer connector #19 can include the coating #42 on both an outer surface #46…”) of the catheter assembly including an external surface of the Luer connector, or a combination thereof.
 
With regards to claim 15, Thiagarajan discloses an antimicrobial catheter assembly (Fig. 1, #10), comprising: 

a catheter tube (Fig. 1, #12) connected to the hub (Fig. 1, #16), the catheter tube including a pair of catheter-tube lumens (Fig. 9, #14) defining corresponding catheter-tube portions of the pair of fluid pathways (See [0027] “configured for passage of fluids therein” and Fig. 1) through the catheter assembly; 
a pair of extension legs (Fig. 1, #18) connected to the hub (Fig. 1, #16), each extension leg including an extension-leg lumen (See [0028] “each extension leg 18 defines a fluid-carrying lumen”) defining a corresponding extension-leg portion of the pair of fluid pathways (See [0028] “a fluid-carrying lumen” and Fig. 1)  through the catheter assembly;
a pair of Luer connectors (Fig. 1, #19), each Luer connector connected (See Fig. 1) to an extension leg (Fig. 1, #18) of the pair of extension legs; and
a non-eluting antimicrobial coating (See Fig. 12, #42 and #104) on an internal surface (See [0031] “the interior surfaces of the fluid pathways”) of the catheter assembly, 
an external surface (See [0042] “external surfaces of the bifurcation hub can also be coated”) of the catheter assembly, 
or both the internal and external surfaces (See [0042] “external and/or internal surfaces of the tapered portion”) of the catheter assembly, the antimicrobial coating being a composite of layers (See Fig. 12, #42 and #104) including a copper-based layer (Fig. 12, #42) between an outer corrosion-preventing layer (See Fig. 12, #104, and [0036] “to prevent tarnishing”) and the internal or external surface (Fig. 12, #100 which based on the specification could be an internal or external surface see [0042]) of the catheter assembly.
Thiagarajan is silent with regards to the outer corrosion-preventing layer comprising a corrosion-resistant metal.
However, Ingalls teaches an outer corrosion-preventing layer (Fig. 5, #34) comprising a corrosion-resistant metal (See [0024] “other metals in the coating 34…gold is a coating metal that is particularly considered for its corrosion resistance and biocompatibility”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial catheter of Thiagarajan with the teaching of Ingalls such that the outer corrosion-preventing layer is of a corrosion-resistant metal such as gold. One of ordinary skill in the art would have been motivated to make this modification, because gold is well known for its biocompatibility (See [0024] Ingalls) with the human body.
The antimicrobial catheter of Thiagarajan modified in view of the teaching of Ingalls will hereinafter be referred to as the antimicrobial catheter of Thiagarajan and Ingalls.
The antimicrobial catheter of Thiagarajan and Ingalls is silent with regards to there being an inner adhesion-promoting layer over the internal or external surface of the catheter assembly.
Sioshansi teaches an inner adhesion-promoting layer (See page 13, lines 4 – 14 “layer of titanium atoms 616…the layer of titanium atoms form an adhesion-promoting layer”) over the internal or external surface (See Fig. 6C, #622, where the adhesion-promoting layer #616 is over the internal or external surface of the catheter assembly #622) of the catheter assembly.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial coating of the antimicrobial catheter of Thiagarajan and Ingalls with the teachings of Sioshansi such that the antimicrobial coating of Thiagarajan includes an adhesion-promoting layer between the copper-based layer and the 
The antimicrobial catheter of Thiagarajan and Ingalls modified in view of the teachings of Sioshansi will hereinafter be referred to as the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi.
With regards to claim 16, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan further teaches that the adhesion (See [0033] “coating 42 can be applied”) copper-based layer (See Fig. 12, #42) to a polymer selected from polyurethane (See [0033] “polyurethane”), polycarbonate (See [0033] 
Nonetheless, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches that the adhesion promoting layer promotes adhesion to a polymer (See rejection of claim 15 where Sioshansi teaches that adhesion to a polymer is difficult therefore the use of the titanium layer improves the adhesion of an antimicrobial metal (including specifically copper) to a surface of a catheter, and that the term “antimicrobial metal” refers to atoms or molecules which exhibit antimicrobial properties, wherein such metals include chromium, zirconium, aluminum, nickel, tungsten, molybdenum, tantalum, platinum, palladium, iridium, gold, silver, mercury, copper, zinc, cadmium, and alloys and compounds thereof) (See page 6, lines 25 – 32 and page 12, line 36 – page 13, line 14 of Sioshansi) and that the adhesion-promoting metal is selected from gold, palladium, and titanium (See rejection of claim 15 and the modification to incorporate the adhesion-promoting layer of Sioshansi, wherein Sioshansi teaches the adhesion-promoting layer to be titanium.)
With regards to claim 17, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan teaches that the copper-based layer (See Fig. 12, #42) is copper (See [0031] “the coating 42…includes copper” and [0048] “The amount of copper-containing substance by mass can vary in one embodiment between about 1% to about 40%, though other percentages can be utilized according to need and desired outcome.”). However, Thiagarajan is silent with regards to the copper-based layer being 
Nonetheless, Sioshansi teaches a copper-based layer that is substantially pure copper (See page 6 lines 25 – 32 “such metals include…palladium…gold…copper…and alloys and compounds thereof”. Sioshansi teaches that an antimicrobial metal could be any of the listed metals; wherein one of the listed metals is copper. Sioshansi teaches that any of the listed metals could be combined with another metal to create alloys and compounds thereof, which further suggests that the listed metals are pure and that alloys of the listed metals could be formed. Therefore, Sioshansi teaches that the copper-based layer is pure copper or a copper alloy of copper and gold or palladium). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi with a further teaching of Sioshansi such that the copper based layer is substantially pure copper, a copper alloy of copper and gold, palladium, zinc, or tin, or a copper matrix composite of copper and tungsten. One of ordinary skill in the art would have been motivated to make this modification, as Thiagarajan is silent with regards to what other percentages of copper-containing substance by mass could be used.
In addition, it would have been further obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi with a further teaching of Sioshansi such that the copper based layer is substantially pure copper, a copper alloy of copper and gold, palladium, zinc, or tin, or a copper matrix composite of copper and tungsten. One of ordinary skill in the art would have been motivated to make this modification, as treating a catheter with a substantially 
With regards to claim 18, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan teaches a corrosion-preventing layer (Fig. 12, #104 and see [0036] “to prevent tarnishing”). However, Thiagarajan is silent with regards to the corrosion-resistant metal being selected from gold, palladium, and titanium.
Nonetheless, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches a corrosion-preventing layer (See rejection of claim 15 where the corrosion-preventing layer of Sioshansi is modified in) including a corrosion-resistant metal selected from gold (See the rejection of claim 15 above where Sioshansi teaches [0024] “gold is a coating metal that is particularly considered for its corrosion resistance”, where gold could be one of “the other metals in the coating 34”), palladium, and titanium.
With regards to claim 21, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the internal surface (See [0031] “internal surfaces”) of the catheter assembly including the hub lumen (See Fig. 2, where the coating #42 is located on the internal surface of the hub lumen #40) defining the corresponding hub portions of the pair of fluid pathways (See Fig. 2) through the catheter assembly.
With regards to claim 22, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the internal surface (See [0044] “the 
With regards to claim 23, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the internal surface (See [0043] “the luer connector #19 can include the coating #42 on… an inner surface #48 of the connector”) of the catheter assembly including an internal surface of each Luer connector defining a corresponding Luer-connector portion of the pair of fluid pathways (See Fig. 6 for the fluid pathway. The fluid pathway would be the same for the second Luer connector seen in Fig. 1) through the catheter assembly, an external surface of catheter assembly including an external surface (See [0043] “the Luer connector #19 can include the coating #42 on both an outer surface #46…”) of each Luer connector, or a combination thereof.
With regards to claim 24
With regards to claim 25, the antimicrobial catheter of Thiagarajan, Ingalls, and Sioshansi teaches the claimed invention of claim 15, and Thiagarajan further teaches that the antimicrobial coating (See Fig. 12, #42 and #104) is on the external surface (See [0042] “the external surface of the tapered portion #24… is shown with the coating #42 thereon”) of the catheter assembly including an abluminal surface of a transcutaneous region (See [0042] “the tapered portion #24 is also referred to herein as a “transcutaneous region”…”) of the catheter tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783